Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
Claims 1, 10 and 17 have been amended
Claims 1-8 and 10-23 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims a “coring” needle but has not shown support for the limitation in the provided disclosure. Appropriate action is required.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims a “further slit” but has not shown support for the limitation in the provided disclosure. Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 17, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 9,604,740) in view of Manera (US 2010/0327010) in view of Faughey (US H2101).

1, 17: Py discloses a flip-top dispensing closure comprising:

a base 22 which is attachable to a container 12 and a lid 14 attached to the base by a hinge 26, the base including a dispensing passage 28 formed in the passage (fig. 5);

a syringe insertable into the passage, the syringe comprising a generally cylindrical barrel, a blunt-ended terminal tip, and a shoulder formed between the barrel and the blunt-ended terminal tip (fig. 10D); and

a flexible self-closing valve 32 for closing the passage (col. 15, ll. 16-40).

Py fails to disclose a stop formed inside the passageway of the base. Manera teaches a base having a dispensing passage and a stop formed in the passage ([0038]; fig. 2);

wherein the barrel can be inserted into the passage until the shoulder abuts against the stop (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the passageway of Py to include the stop of Manera to assist in maintain the position of the syringe while extracting the contents of the container.
 
Py fails to disclose a petal-shaped membrane. Faughey teaches the flexible self-closing valve 33 comprising resilient petals with one or more slits extending between and defining the petals, petals (fig. 9),

(col. 4, ll. 5-27). It would have bee obvious to one having ordinary skill in the art at the time of the effective filing date of the inventio to modify the membrane of Py to include the petal-shape membrane of Faughey to allow for easy access into the container while also creating a space for holding the contents outside of the container.

3: Py-Manera-Faughey discloses a closure as claimed in claim 1, in which the valve is carried on or by a valve retainer (protruding beads on both sides of the septum) which is receivable in the passage (Py; fig. 2). 

4-5: Py-Manera-Faughey discloses a closure as claimed in claim 1, in which there is provided child-resistant squeeze pads 158 for preventing opening of the lid (Manera; [0049]; fig. 6).

21: Py-Manera-Faughey discloses a closure as claimed in claim 1, in which the syringe comprises a blunt tip (Manera; fig. 4).

23: Py-Manera-Faughey discloses a closure as claimed in claim 1, in which, when the syringe is withdrawn from the passage, the petals of the valve further wipe against a sidewall of the syringe tip (Manera; col. 4, ll. 5-27).





Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 9,604,740) in view of Manera (US 2010/0327010) in view of Faughey (US H2101) in view of Vollers (US 8,596,493).

2: Py-Manera-Faughey discloses a top plate section on the base but fails to disclose a dome. Vollers teaches a closure as claimed in claim 1, in which the base includes a top plate deck 12, the top plate top deck comprising a central dome section 13 in which the passage is provided (fig. 1 and 3). It would have been obvious to one having ordinary skill in e art at the time of the invention to modify Py-Manera-Faughey to include the domed section of Vollers to prevent excess leakage from exiting the container.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 9,604,740) in view of Manera (US 2010/0327010) in view of Faughey (US H2101) in view of Delgrange (US 2008/0142468).

18-19: Py-Manera-Faughey discloses a closure as claimed in claim 17, but fails to disclose pads on the base. Delgrange teaches the child-resistant means comprises a pair of press pads 58 provided on the base and each carrying a lug 78, and the lid 76 comprises a pair of corresponding slots (portion corresponding to the hooked portion of the lugs) for receiving the lugs, the pads are depressable to release the lugs from the slots to allow the lid to the opened ([0026]; fig. 12-14). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the closure of Py to include the press pads of Delgrange to decrease the amount of wear and tear on the lid. 


Allowable Subject Matter
Claims 10-16 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735